ORDER

PER CURIAM.
Larry Brown appeals the award of the Labor and Industrial Relations Commission denying his claim for workers’ compensation benefits from the Second Injury Fund.
Our review of the record on appeal reveals that the Commission’s award was supported by competent and substantial evidence, and was not contrary to the overwhelming weight of the evidence. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the award pursuant to Rule 84.16(b).